Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Date: December 10, 2004

 

This Employment Agreement (the “Agreement”) is made and entered into as of the
date shown above (the “Effective Date”) by and between

 

Winston E. Hickman   (“Executive”)    

33711 Chula Vista

--------------------------------------------------------------------------------

        [STREET ADDRESS]        

Dana Point, CA 92629

--------------------------------------------------------------------------------

        [CITY,         STATE         ZIP]    

 

and

 

          REMEC, Inc.   (“Company”)

3790 Via de la Valle

   

Del Mar, CA 92014-4247

   

 

RECITALS:

 

  A. Executive has been employed as Executive Vice President and Chief Financial
Officer (“CFO”) of the Company;

 

  B. The Company desires to secure the continued employment of Executive as the
Company’s Executive Vice President and CFO, and Executive desires to continue
serve the Company in such capacities; and

 

  C. The parties intend that the terms of this Agreement shall govern the
employment of Executive by Company.

 

THE PARTIES AGREE AS FOLLOWS:

 

1. Employment. The Company agrees to continue to employ Executive during the
Term specified in Section 2, and Executive agrees to continue his employment
upon the terms and conditions in this Agreement.

 

2. Term.

 

2.1 Term. Executive’s employment by the Company shall continue for an indefinite
period, unless and until either party shall give to the other a written notice
of expiration of the term (a “Notice of Termination”) as provided in Section
10.3. The period of employment is referred to as the “Term.



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

2.2 Termination Date. The date on which Executive ceases to be employed by the
Company, for whatever reason, is referred to as the “Termination Date.”

 

3. Duties and Responsibilities.

 

3.1 Title. Executive shall be employed in the capacities of Executive Vice
President and CFO.

 

3.2 Reporting. Executive shall report directly to the Company’s Chief Executive
Officer.

 

3.3 Responsibilities. Executive shall be directly responsible for all financial
affairs of the Company and shall have all powers, duties and responsibilities
commensurate with his position. Executive shall perform such executive,
administrative and other services and duties as are incidental to the offices he
holds and as may, from time to time, be assigned to him by the Chief Executive
Officer of the Company or by the Board of Directors of the Company (the “Board”)
or a committee thereof. Executive will use his reasonable best efforts to (i)
seek to ensure that the Company is successful in achieving its strategic and
operational objectives; (ii) comply on a timely basis with all financial,
budgetary and reporting requirements set by the Board, law and regulation; (iii)
duly and faithfully observe the general employment policies and practices of the
Company, including, without limitation, any and all rules, regulations, policies
and/or procedures which the Company may now or hereafter establish governing the
conduct of its employees generally; and (iv) not incur obligations on behalf of
the Company beyond the scope of his duties or enter into any transaction not in
the ordinary course of business, except as authorized by the Board.

 

3.4 Employment obligations. Executive shall devote substantially all of his
working time, attention, and efforts to the Company’s business and affairs and
shall faithfully and diligently serve Company’s interests. Executive agrees that
he shall not, without the prior written consent of the Chairman of the
Nominating and Governance Committee of the Board, engage either directly or
indirectly (whether as an employee, director, consultant, advisor, investor or
in any other capacity), in any business or employment activity that detracts
from his ability to perform his duties or is in conflict with his
responsibilities to the Company. Executive engages, and may continue to engage,
in the following activities involving companies that are not competitive with
the Company and which do not do business with the Company: (i) Executive
currently serves on the board of directors of a public company and is the
Chairman of the audit committee for that company; (ii) Executive is in
discussions regarding joining the board of directors of a second public company;
and (iii) Executive has other outside advisory activities that require a small
percentage of his time.

 

2



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

3.5 Charitable and civic activities; passive investments. Notwithstanding the
employment obligations described in Section 3.4, Executive shall be permitted to
engage in charitable and civic activities and manage his personal passive
investments, provided such activities (individually or collectively) do not
materially interfere with the performance of his duties or responsibilities
under this Agreement; and, provided further that no investments made or
controlled, directly or indirectly, by Executive may be in an enterprise that
transacts business with the Company or engages in a competitive business, unless
(i) that enterprise is publicly traded and (ii) Executive’s participation is
limited to owning less than 1% of the cumulative voting power of the enterprise,
or (iii) Executive has received the prior written consent of the Chairman of the
Nominating and Governance Committee of the Board.

 

4. Non-Competition and Confidentiality.

 

4.1 Covenant not to Compete. Executive specifically promises that during his
employment with the Company he shall not engage in any competing activity,
including, but not limited to, the business of designing, developing or
manufacturing radio frequency (“RF”) and microwave subsystems used in the
transmission of voice, video and data traffic over wireless communications
networks or in defense electronics applications.

 

4.2 Confidentiality. Executive shall continue to be bound by the Company’s
Proprietary Information and Invention Assignment Agreement that he has
previously executed.

 

4.3 Covenant not to compete after Termination Date. If Executive becomes
eligible to receive severance benefits described in Section 6.4(ii), then the
payment of such severance benefits is expressly conditioned upon Employee’s
continued compliance with paragraph 4.1 during the period of payment of such
severance benefits. Employee shall give written notice to the Company of any
proposed activity that might be prohibited by this paragraph and shall describe
the proposed activity in reasonable detail in such notice.

 

5. Compensation. Executive shall be entitled to the following compensation for
as long as he remains an employee of the Company:

 

5.1 Base Salary. Company shall pay Executive in accordance with its normal
payroll practices a base salary in the annualized gross amount of Three Hundred
Thirty-Five Thousand Dollars ($335,000), less authorized and required
deductions, effective as of November 1, 2004.

 

3



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

5.2 Incentive Bonus. Executive shall have the opportunity to participate in the
Company’s incentive bonus programs, targeted at 40% of annual base salary for
100% target achievement. For the Company’s Fiscal Year 2005, Employee’s
incentive bonus shall be paid at the 100% achievement level, to be paid no later
than December 31, 2004. For subsequent periods, the amount of any such bonus
shall be determined by the Board or the Compensation and Human Resources
Committee of the Board in its sole discretion, consistent with the Company’s
performance, the Employee’s contribution to the Company’s performance and the
provisions of any applicable incentive bonus program.

 

5.3 Benefits.

 

(i) Health and Benefits Plans. Executive shall be eligible to participate in
such medical, dental, life insurance, 401(k) and other benefit plans as are now
generally available or later made generally available to the senior executive
officers of the Company.

 

(ii) Life Insurance. Company shall pay the cost of a level term portable One
Million Dollar ($1,000,000) life insurance policy on the life of Executive.

 

(iii) Vacation. Executive accrued six (6) weeks of vacation as of November 13,
2003 and shall accrue an additional six (6) weeks of vacation annually
thereafter.

 

(iv) Automobile Allowance. Company shall provide Executive with an annual
automobile allowance of Nine Thousand Dollars ($9,000), payable in monthly
installments in accordance with its normal payroll practices, less authorized
and required deductions.

 

5.4 Incentive Compensation. Executive shall be granted Seventy-Five Thousand
(75,000) restricted stock units (the “RSUs”), which shall vest 25% on the
Effective Date, 25% on February 1, 2005, 25% on February 1, 2006 and 25%
February 1, 2007, representing the right to receive shares of the Company’s
common stock upon vesting, or, at Executive’s election, at a later date chosen
by Executive.

 

5.5 Retention Payment. In consideration of Executive’s continued employment with
the Company, the Company shall pay Executive a Retention Payment in the amount
of (i) Fifty Thousand dollars ($50,0000) in cash, less authorized and required
deductions, payable on April 1, 2005 and (ii) Seventy-Five Thousand dollars
($75,000) in cash, less authorized and required deductions, payable on September
1, 2005.

 

4



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

5.6 Indemnification and Insurance. In the performance of his duties for the
Company, Executive shall be entitled to indemnification and coverage under a
policy of officers’ and directors’ liability insurance, to the same extent and
in the same manner as other officers of the Company.

 

5.7 Temporary Housing. For the period from the October 1, 2004, through March
31, 2005, which date may be extended at the sole discretion of the Board or the
Compensation and Human Resources Committee of the Board, the Company shall
reimburse Executive for reasonable housing expenses in the San Diego, CA area,
not to exceed Four Thousand Five Hundred dollars ($4,500) per month.

 

6. Change of Control, Involuntary Termination and Severance Benefits.

 

6.1 Termination Without Cause. Notwithstanding any other provision of this
Section 6, the Company shall have the right to terminate Executive’s employment
without Cause at any time by giving at least thirty (30) days written notice to
Executive. In the event of an Involuntary Termination (as defined in Section 6.3
below) of Executive’s employment by the Company Employee shall be eligible to
receive as severance benefits: (i) eighteen (18) months of his then-current
annualized base salary, such amount to be paid in eighteen (18) equal monthly
installments in accordance with the Company’s normal payroll practices, less
authorized and required deductions; (ii) for a period of thirty (30) months, the
Company shall continue to make available to Executive and Executive’s spouse and
dependents all group medical, dental or other health plans, any disability or
life insurance plans in which Executive or Executive’s spouse or dependents
participate on the date of Executive’s termination on the same basis as before
such termination; and, (iii) all unvested options, restricted stock units and
other forms of equity compensation granted to the Executive by the Company,
except for the RSUs granted in Section 5.4, prior to such Involuntary
Termination that are scheduled to vest within one (1) year from the date of such
Involuntary Termination shall immediately vest and become fully exercisable.

 

6.2 Termination Upon a Change of Control Defined. For purposes of this
Agreement, “Termination Upon a Change of Control” shall mean the Involuntary
Termination of Executive’s employment with the Company within six (6) months
before or twelve (12) months after a Change of Control. “Termination Upon a
Change of Control” does not include a termination by the Company for Cause (as
defined in Section 6.6 below), by the Employee as a result of a voluntary
resignation, or as a result of the death or disability of Executive. “Change of
Control” shall mean the occurrence of any of the following events:

 

(i) Merger or Consolidation. The completion of a merger or consolidation of the
Company with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

5



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

(ii) Liquidation. Any approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the assets of the Company;

 

(iii) Acquisition of 50% Voting Power. Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becoming the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or

 

(iv) Change in Composition of The Board. A change in the composition of the
Board, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either: (a) are
directors of the Company as of the Effective Date, or (b) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of those directors whose election or nomination was not in connection
with any transaction described in Sections 6.2(i) or (iii), above, or in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company.

 

(v) Sale of Business Segments: The sale, transfer or other disposition of
substantially all of the assets of either REMEC Defense & Space, Inc. or the
REMEC Wireless Systems business unit to an unrelated corporation or entity,
whether in a single transaction or series of transactions.

 

6.3 Involuntary Termination Defined. For purposes of this Agreement,
“Involuntary Termination” shall mean involuntary termination of employment by
the Company without Cause (as defined in Section 6.6 below) or voluntary
termination by Executive for Good Reason. “Good Reason” shall exist under the
following circumstances: (i) without Executive’s express written

 

6



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

consent, a reduction of Executive’s duties, position or responsibilities
relative to Executive’s duties, position or responsibilities in effect
immediately prior to such reduction, or the removal of Executive from such
position, duties and responsibilities; (ii) without Executive’s express written
consent, a change in the Executive’s reporting relationship relative to
Executive’s reporting relationship immediately prior to such change; (iii)
without Executive’s express written consent, a reduction, without good business
reasons, of the facilities and perquisites (including office space and location)
available to Executive immediately prior to such reduction; (iv) a reduction by
the Company of Executive’s base salary or target bonus as in effect immediately
prior to such reduction; (v) a reduction by the Company in the kind or level of
employee benefits to which Executive is entitled immediately prior to such
reduction with the result that Executive’s overall benefits package is
significantly reduced; (vi) without Executive’s express written consent, the
relocation of Executive to a facility or location that is more than thirty-five
(35) miles from the Company’s principal offices; or (vii) the failure of the
Company to obtain the assumption of this Agreement by any successors of the
Company.

 

6.4 Change of Control and Severance Benefits.

 

(i) Acceleration of Vesting. If Executive’s employment with the Company
terminates as a result of a Termination Upon a Change of Control (as defined in
Section 6.2 above), all unvested options, restricted stock units and other forms
of equity compensation granted to the Executive by the Company prior to the
Change of Control shall immediately vest and become exercisable.

 

(ii) Severance Benefits. In the event of a Termination Upon a Change of Control
(as defined in Section 6.2 above), Executive shall be entitled to receive as
severance benefits a sum equal to: (a) twenty-four (24) months of his annualized
base salary as in effect immediately prior to the Change of Control; and (b) two
times the Executive’s annual target bonus, as in effect immediately prior to the
Change of Control, calculated at the 100% achievement level. Such amount, less
authorized and required deductions, shall be paid either in twenty-four (24)
equal monthly installments in accordance with the Company’s normal payroll
practices or, at Company’s election, in a lump sum. In addition, for a period of
thirty (30) months after a Termination Upon a Change of Control, the Company
shall continue to make available to Executive and Executive’s spouse and
dependents all group medical, dental or other health plans, any disability or
life insurance plans and other similar insurance plans in which Executive or
Executive’s spouse or

 

7



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

dependents participate on the date of Executive’s termination on the same basis
as before such termination. For an additional eighteen (18) months after the
termination of the severance benefits payments, the Company shall continue to
make available to Executive and Executive’s spouse and dependents all group
medical, dental or other health plans upon payment by Executive of the amount
that would be payable under the Consolidated Omnibus Budget Reconciliation Act
(COBRA).

 

(iii) Involuntary Termination Followed by a Change in Control. In the event that
there is an Involuntary Termination (as defined in Section 6.3 above) of
Executive and Executive receives severance benefits pursuant to Section 6.1
above, followed within six (6) months after Executive’s termination date by a
Termination Upon a Change of Control (as defined in Section 6.2 above) pursuant
to which Executive is entitled to benefits pursuant to Section 6.4(ii) above,
then any severance benefits already paid to Executive pursuant to Section 6.1
shall be deducted from the severance benefits to be paid under Section 6.4(ii).

 

6.5 General Release. As a further condition of his eligibility to receive any
severance benefits described in Section 6.4, Executive shall deliver to the
Company within thirty (30) days after the Termination Date a duly executed
General Release of Claims in the form attached hereto as Exhibit 6.5, or in
another form provided by the Company. The Company shall not be obligated to
deliver any of the severance benefits described in Section 6.4 until ten (10)
days after receipt of the General Release of Claims.

 

6.6 Termination By the Company for Cause. The Company may terminate Executive’s
employment for Cause, without advance written notice of termination, by giving
written notice of such termination. For purposes of this Agreement, “Cause”
shall mean: (i) any act of personal dishonesty taken by Executive in connection
with his responsibilities as an employee of the Company which is intended to
result in substantial personal enrichment of Executive; (ii) Executive’s
conviction of a felony which the Board reasonably believes has had or will have
a material detrimental effect on the Company’s reputation or business; (iii) an
intentional and willful act by Executive which constitutes misconduct and is
injurious to the Company; or (iv) continued willful violations by Executive of
Executive’s obligations to the Company after there has been delivered to
Executive a written demand for performance from the Company which describes the
basis for the Company’s belief that Executive has not substantially performed
his duties.

 

6.7 Other Termination. If the Employee’s employment with the Company terminates
other than as a result of an Involuntary Termination Upon a

 

8



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

Change of Control, such as by the Company for Cause or by the Employee as a
result of a voluntary resignation, then the Employee shall not be entitled to
receive the severance benefits or other benefits hereunder, but may be eligible
for those benefits (if any) as may then be established under the Company’s then
existing severance and benefits plans and policies at the time of such
termination.

 

6.8 Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
the Executive any unpaid base salary due for periods prior to the date of
Termination Date; (ii) the Company shall pay the Executive all of the
Executive’s accrued and unused vacation through the Termination Date; and (iii)
following submission of proper expense reports by the Executive, the Company
shall reimburse the Executive for all expenses reasonably and necessarily
incurred by the Executive in connection with the business of the Company prior
to the Termination Date. These payments shall be made promptly upon termination
and within the period of time mandated by law.

 

6.9 Excise Tax Adjustment. In the event Executive becomes entitled to severance
benefits under this paragraph 6, and the Company determines that the severance
benefits will be subject to the tax (the “Excise Tax”) imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), or any similar
tax that may hereafter be imposed, the Company shall compute the “Net After-Tax
Amount,” and the “Reduced Amount,” and shall adjust the severance benefits as
described below. The Net After-Tax Amount shall mean the present value of all
amounts payable to Executive hereunder, net of all federal income, excise and
employment taxes imposed on Executive by reason of such payments. The Reduced
Amount shall mean the largest aggregate amount of the severance benefits that if
paid to Executive would result in Executive receiving a Net After-Tax Amount
that is equal to or greater than the Net After-Tax Amount that Executive would
have received if all severance benefits had been paid or made. If the Company
determines that there is a Reduced Amount, the severance benefits will be
reduced to the Reduced Amount. Such reduction shall be made by the Company with
respect to benefits in the order and in the amounts suggested by Executive,
except to the extent that the Company determines that a different reduction or
set of reductions would significantly reduce the costs or administrative burdens
of the Company.

 

7. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment shall be at-will, as defined under applicable law. Either Executive
or the Company may terminate the employment at any time, for any reason, and
except as set forth herein, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination.

 

9



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

8. Termination of Agreement. This Agreement shall terminate upon the date that
all obligations of the parties hereto under this Agreement have been performed.

 

9. Successors.

 

9.1 Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
that executes and delivers the assumption agreement described in this Section
9.1 or which becomes bound by the terms of this Agreement by operation of law.

 

9.2 Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

10. Notices.

 

10.1 Delivery. All notices and other communications under this Agreement shall
be in writing and shall be given by personal delivery; 1st class mail, certified
or registered with return receipt requested; facsimile transmission; telegram;
or e-mail. Notice shall be deemed to have been duly given upon receipt if
personally delivered; three (3) days after mailing, if mailed; the next business
day after transmission, if delivered by telegram, facsimile or e-mail.

 

10.2 Addresses of parties. Notices shall be delivered to the Company, Attention:
General Counsel, at the address shown on the first page of this Agreement, or at
such subsequent address to which the Company shall locate its principal
executive offices and shall provide to Executive in accordance with Section 10.1
above. Notices to Executive shall be delivered to the address shown on the first
page of this Agreement, or to such subsequent address as Executive shall provide
to the Company in accordance with Section 10.1 above.

 

10



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

10.3 Notice of Termination. Any Notice of Termination shall specify the intended
date on which employment will terminate. If a Notice is given by the Company, it
also shall identify the specific termination provision in this Agreement relied
upon, and the facts and circumstances claimed to provide a basis for termination
under the cited provision. Except in the case of a termination for Cause (as
defined in Section 6.6 above), a Notice of Termination from either party shall
provide at least 30 days advance notice of the Termination Date. The Company
shall have the right, at any time during the 30-day notice period, to relieve
Executive of his offices, duties and responsibilities and to place him on a paid
leave-of-absence status.

 

11. Nonsolicitation: Non-Raiding of Company Personnel. Executive recognizes that
the Company’s workforce is a vital part of its business, and the composition,
competencies and duties of that workforce are trade secrets of the Company.
Therefore, Executive agrees that for eighteen (18) months after the Termination
Date, regardless of the reason employment has terminated, Executive will not
solicit, directly or indirectly, any employee to leave his or her employment
with Company. For purposes of this Agreement, the phrase “shall not solicit,
directly or indirectly,” includes, without limitation, that Executive: (i) shall
not identify any Company employees to any third party as potential candidates
for employment, such as by disclosing the names, backgrounds and qualifications
of any Company employees; (ii) shall not personally or through any other person
approach, recruit or otherwise solicit employees of Company to work for any
other employer; and (iii) shall not participate in any pre-employment interviews
with any person who was employed by Company while Executive was employed or
retained by Company.

 

12. Dispute Resolution.

 

12.1 Arbitration of employment-related claims. Any dispute, controversy or claim
arising out of or in respect to the subject matter of this Agreement (or its
validity, interpretation or enforcement), and/or all aspects of the employment
relationship, with the exception of any claim by the Company related to the use,
disclosure or ownership of intellectual property, shall be submitted to and
settled by arbitration conducted before a single, neutral arbitrator within 35
miles of Executive’s principal workplace for the Company on the Termination
Date, in accordance with the American Arbitration Association’s National Rules
for the Resolution of Employment Disputes. The costs of arbitration shall be
borne by the Company. Attorney fees shall be awarded to the prevailing party in
the case of a breach of contract claim.

 

12.2 Claims subject to arbitration. THE CLAIMS COVERED BY THIS ARBITRATION
CLAUSE INCLUDE, BUT ARE NOT LIMITED TO, ANY AND ALL CLAIMS OF WRONGFUL DISCHARGE
OF EMPLOYMENT; BREACH OF CONTRACT, BOTH

 

11



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH
EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION,
ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, ET SEQ.;
AND ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING TO
EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

12.3 Intellectual property claims excluded. The Company shall have the right, in
its sole discretion, to pursue judicial resolution of any claims involving the
use, disclosure or ownership of intellectual property related to the business of
the Company, including without limitation patents, trademarks, trade secrets and
copyrighted material.

 

12.4 Binding effect of arbitration. The arbitration of covered issues, including
the determination of any amount of damages suffered, shall be final and binding
upon the parties to the maximum extent permitted by law. Judgment upon the award
rendered by the arbitrator may be entered by a court of competent jurisdiction.
The parties expressly consent to the exclusive jurisdiction and venue of the
California Superior Court, San Diego County, or the United States District Court
for the Southern District of California for this purpose. The arbitrator shall
have the authority to award costs and attorneys’ fees to either party in the
same manner and under the same circumstances as a court of competent
jurisdiction, in accordance with applicable state and federal law.

 

12.5 Injunctive Relief. Notwithstanding the agreement to arbitrate, either party
to this Agreement may seek injunctive relief from a court of competent
jurisdiction. The parties expressly consent to the exclusive jurisdiction and
venue of the California Superior Court, San Diego County, or the United States
District Court for the Southern District of California for this purpose. Any
party seeking injunctive relief may also seek any other relief or remedy
otherwise available, as permitted by this Agreement.

 

12.6 Waiver of Right to Jury Trial. By signing this Agreement, Executive
expressly acknowledges that he has read and understood this Agreement, and
specifically this Section 12 regarding arbitration. Executive understands that
this arbitration clause constitutes a waiver of Executive’s right to a jury
trial and relates to the resolution of all claims Executive may assert regarding
all aspects of the employer/employee relationship.

 

12



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

13. Amendment and modification. No provision of this Agreement may be amended,
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed with the same formality as this Agreement by
Executive and by an authorized executive officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

14. Integration and Merger. This Agreement, including the documents appended as
exhibits and hereby incorporated by reference, represents the entire agreement
and understanding between the parties as to the subject matter herein and
supersedes all prior or contemporaneous agreements, whether written or oral.

 

15. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

16. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

17. Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

19. Access to Legal and Financial Counsel. Executive is fully aware that this
Agreement deals with important legal and financial rights and obligations.
Executive acknowledges that before signing this Agreement, Executive has had
ample opportunity to consult with legal and financial counsel of his own
choosing.

 

Signature page follows

 

13



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

20. Signatures. The parties have executed this Agreement, in the case of the
Company by its duly authorized officer, as of the date shown on the first page,
intending to be legally bound.

 

REMEC, Inc.

  Winston E. Hickman

a California corporation

   

By:

 

/s/ Thomas H. Waechter

--------------------------------------------------------------------------------

 

/s/ Winston E. Hickman

--------------------------------------------------------------------------------

Printed name:

  Thomas H. Waechter   Signature

Title:

  President and CEO        

Date signed:

  December 10, 2004   Date signed:   December 9, 2004

 

Attachments:

 

Exhibit 6.5     General Release of Claims

 

14



--------------------------------------------------------------------------------

Exhibit 6.5

 

General Release of Claims



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

GENERAL RELEASE OF CLAIMS

 

BY

 

EMPLOYEE

 

and

 

REMEC, Inc.

 

On behalf of myself, my heirs, executors, administrators and assigns, I hereby
make the following agreements and acknowledgements in exchange for the severance
benefits to be received by me under the Employment Agreement, including any
amendments thereto, (the “Agreement”) between myself and REMEC, Inc.

 

1. I agree that I fully and forever waive, release, acquit and discharge REMEC,
Inc. and any and all past, current and future parent, subsidiary and affiliated
companies, predecessors and successors thereto, as well as the Company’s
officers, directors, agents, employees, affiliates, representatives,
shareholders and assigns (collectively the “Company”), from any and all claims,
actions, charges, complaints, grievances and causes of action of whatever
nature, whether now known or unknown, including but not limited to, all claims
arising from or relating to my recruitment and hiring by the Company, my
employment with the Company and the involuntary termination or termination
without cause thereof, including but not limited to: claims for bonuses, or for
severance benefits except pursuant to the Agreement; claims of breach of
contract, breach of the covenant of good faith and fair dealing, wrongful
termination, violation of public policy, fraud, intentional or negligent
misrepresentation, defamation, personal injury, infliction of emotional
distress, and claims under Title VII of the 1964 Civil Rights Act, the Equal Pay
Act of 1963, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment Retraining and Notification Act, the
Family Medical Leave Act, the California Government Code, the California Labor
Code, and any other local, state and federal laws and regulations relating to
employment, except any claim I may have for:

 

  a. unemployment or any state disability insurance benefits pursuant to the
terms of applicable state law;

 

  b. workers’ compensation insurance benefits under the terms of any worker’s
compensation insurance policy or fund of the Company;

 

1



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

  c. claim for vested benefits under the Employee Retirement Income Security Act
(ERISA) and claims for continuation of group medical benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA);

 

  d. the Company’s performance of its obligations under the Agreement;

 

  e. indemnification by the Company against claims brought by third parties with
respect to my conduct in the capacity of an officer or employee of the Company;
or

 

  f. claims arising after the execution of this Agreement.

 

2. The Company forever and unconditionally waives and releases all claims,
demands, damages, actions and causes of action of every kind and nature, unknown
and unknown, existing or claimed to exist, which it has or might have against me
under common law, any federal, state or local statute, arising out of or in any
way related to my employment or termination with the Company, including but not
limited to claims for breach of implied or express contract, violation of any
employment agreement, and tort claims of all types. The only claims not released
by the Company are those to enforce the terms of this General Release.

 

3. I understand and agree that if, hereafter, I discover facts different from or
in addition to those, which I now know or believe to be true, that the waivers
and releases of this General Release shall be and remain effective in all
respects notwithstanding such different or additional facts or the discovery of
such facts. Both the Company and I agree to waive any and all rights and
benefits conferred upon either party by the provisions of Section 1542 of the
Civil Code of the State of California (or other comparable provision of any
applicable state statutory or common law), which states as follows
(parentheticals added):

 

A general release does not extend to claims which the creditor [i.e., me] does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor [i.e., the Company].

 

4. I understand and agree that the severance benefits provided under the
Agreement shall constitute the entire consideration provided under this General
Release and that I will not seek any further compensation or benefits in
connection with my employment or for any other claims, damages, costs, or
attorneys’ fees in connection with the matters encompassed in this General
Release.

 

2



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

5. I agree that neither the fact nor any aspect of this General Release is
intended, or should be construed at any time, to be an admission of liability or
wrongdoing by either myself or by the Company.

 

6. I agree that I will not make any disparaging statements or comments about the
Company, including but not limited to its employees, officers, directors,
shareholders, vendors, products or services, business, technologies, market
position, performance and other similar information concerning the Company which
are intended to or reasonably calculated to injure or harm the Company.
Likewise, the Company will not make any statements about me that are in any way
intended to or reasonably calculated to injure or harm me.

 

7. I agree that if any provision, or portion of a provision, of this General
Release is, for any reason, held to be unenforceable, that such unenforceability
will not affect any other provision, or portion of a provision, and this General
Release shall be construed as if such unenforceable provision or portion had
never been contained herein.

 

8. If either the Company or I commence an action against the other to enforce
the specific terms of this General Release, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and other costs of suit.

 

9. I understand that this General Release constitutes the entire agreement
between the Company and me on the subjects addressed herein, and no promises and
representations were made to me that do not appear in this General Release. This
General Release may not be modified or changed orally. I understand that no
modification of any of the terms or conditions of this General Release shall be
effective unless made in writing and signed by the Company and me.

 

10. I understand that this General Release supercedes and replaces all prior
agreements between the Company and me, whether express or implied, oral or
written, except that this General Release (a) does not supercede the terms of
any continuing obligation that I have under the Employment Agreement, including
but not limited to: (i) the obligation to maintain the confidentiality of and
not misappropriate trade secrets, or proprietary or confidential information of
the Company, and (ii) the obligation to not solicit, directly or indirectly, any
employee to leave his or her employment with Company; and (b) does not supercede
the terms of any obligation which I have pertaining to the assignment of
inventions to the Company.

 

3



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

11. I understand that I may review and consider, and discuss with an attorney of
my own choosing, and decide whether or not to sign this General Release. I
understand that through this General Release I am releasing the Company from any
and all claims I have or may have against the Company, including age
discrimination claims up through the Effective Date of this General Release.

 

12. I understand that if I choose to accept this General Release, I must date,
sign, and deliver it to the Company no later than the 21st calendar day
following my termination.

 

13. I understand that after signing this General Release, I have seven (7) days
within which to revoke the General Release. In order to revoke this General
Release, I understand that I must do so in writing and that I must deliver the
written revocation so that it is received in the Company’s physical possession
before the end of the seven (7)-day revocation periods. The written revocation
must be delivered to the Company at the following address:

 

REMEC, Inc.

3790 Via de la Valle, Suite 311

Del Mar, CA 92104

Attn: General Counsel

 

14. I further understand that I may not sign this General Release any earlier
than the effective date of my termination, and that the Effective Date of this
General Release will be the eighth day after I have signed it, provided that I
have delivered it to the Company and I have not revoked it during the seven days
after I signed it. I understand that I should return my signed General Release
as noted above.

 

    REMEC, Inc.

Dated:

  By:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            Its:  

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Employee’s Signature

 

4